Citation Nr: 0433281	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  00-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for a right foot and 
great toe disorder.

3.  Entitlement to service connection for caries of teeth 
numbers 7, 8, 9, and 14.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for hepatitis B and C.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for residuals of heat 
stroke.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied (as not 
well grounded) service connection for a personality disorder 
and an acquired psychiatric disorder.

The Board issued a decision in April 2001 which denied an 
appeal for service connection for a personality disorder; 
however, the April 2001 Board decision failed to address the 
appeal for service connection for an acquired psychiatric 
disorder (other than personality disorder).  In an August 
2002 order, the United States Court of Appeals for Veterans 
Claims (Court) upheld that portion of the Board decision that 
denied an appeal for service connection for a personality 
disorder, but vacated and remanded the April 2001 Board 
decision to the extent that it failed to address the issue of 
entitlement to service connection for a mental disability.  
The Joint Motion for Partial Remand and to Stay Proceedings 
supporting the Court's order reflects that the April 2001 
Board decision was vacated and remanded for the Board to 
adjudicate the veteran's reasonably raised claim of 
entitlement to service connection for a mental disability, 
and to afford the veteran a personal hearing before the Board 
that he had previously requested.

The April 2001 Board decision remanded other issues to the RO 
for additional development, including VA examinations, 
consideration of the provisions of the Veterans Claims 
Assistance Act of 2000, and readjudication of these claims.  
The issues remanded were entitlement to service connection 
for: a disability manifested by a high temperature (now 
residuals of heat stroke), a right foot disorder, low back 
pain (status post lumbar fusion), treated carious teeth 
(numbers 7, 8, 9, and 14), right knee disability, and 
hepatitis B and C infection.  In March 2003, the Board again 
remanded the claims.  A hearing was held before the 
undersigned Veterans Law Judge in July 2004.  

The issues of entitlement to service connection for a 
psychiatric disorder, a back disorder, and heat stroke are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  A chronic right foot and great toe disorder was not 
present during service, arthritis of the right foot and/or 
right great toe was not manifest within a year of service, 
and a current right foot and great toe disorder is not 
related to service.

3.  The veteran has treatable carious teeth and missing teeth 
may be replaced by prosthodontics which would restore the 
masticating function of natural dentition.

4.  A chronic right knee disorder was not present during 
service, arthritis of the right knee was not manifest within 
a year of service, and a current right knee disorder is not 
related to service.

5.  The veteran had admitted intravenous and intranasal drug 
use during active service, and there is no credible evidence 
of other likely exposure to blood products or other likely 
means of hepatitis transmission.

6.  The veteran's currently diagnosed hepatitis is not due to 
injury or disease in service other than his own intravenous 
drug use therein.


CONCLUSIONS OF LAW

1.  A right foot disorder, to include a disorder of the great 
toe, was not incurred in or aggravated by service, and 
arthritis of the right foot and great toe may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).

2.  The criteria for entitlement to disability compensation 
for caries of teeth numbers 7, 8, 9, and 14 and/or missing 
teeth have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.381, 4.150 (2003).

3.  A right knee disorder was not incurred in or aggravated 
by service, and arthritis of the right knee may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2003).

4.  Hepatitis C and B were not incurred in the line of duty 
and service connection is not warranted.  38 U.S.C.A. §§ 105, 
1110 (West. 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter dated in July 2002, 
August 2003 and July 2004, provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letters also effectively 
advised him to submit any evidence which he had.  In 
addition, the SOC and SSOCs included summaries of the 
evidence which had been obtained and considered.  They also 
included the requirements which must be met to establish 
service connection.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
the pre-decision timing requirement of section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letters and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records, and his VA 
and private medical treatment records.  The veteran has been 
afforded disability evaluation examinations by the VA.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

I.  Entitlement To Service Connection For A Right Foot 
Disorder.

During the hearing held in July 2004 the veteran testified 
that his boots were too tight in service, and that he 
developed chronic pain in his right foot, particularly the 
great toe.  He said that the toe became infected, and that 
the toe nail had to be removed.  

The veteran's service medical records do not contain any 
references to a right foot disorder or a right great toenail 
disorder.  The report of a medical history given by the 
veteran in June 1971 for the purpose of his separation from 
service shows that he denied a history of foot trouble.  The 
report of a medical examination conducted in June 1971 shows 
that clinical evaluation of the feet was normal.  

There is no evidence of arthritis of the foot or great toe 
within a year after separation from service.  The earliest 
post service medical records pertaining to a right foot 
disorder are from many years after separation.  

The veteran was afforded a VA examination in March 2003.  The 
report reflects that the veteran said that he injured his 
right great toe during basic training and this required that 
his toe nail be removed.  He said that he was forced to 
continue to do physical training even though the toe was very 
painful.  He reportedly had a second surgery to remove 
toenails after service.  He had no pain at rest, but 
reportedly had 5/10 pain on walking.  He also said that he 
had stiffness of the great toe especially after walking.  On 
examination, he had no functional limitations with standing 
or walking.  The great toe on the right foot had a complete 
absence of toenail.  There was no painful motion.  The 
pertinent diagnosis was right great toe pain.  The examiner 
stated that there was evidence of surgery on his toe, but 
none that he could find in the service medical records in the 
claims files.  

In an addendum dated in May 2003, a VA physician made the 
following comment:

It is unlikely that the veterans complaints 
of...injury to the great toe...are connected to his 
military service since there is no line of evidence 
in his C-file and particularly his SMR connecting 
these injuries to his military service.

Based on the foregoing evidence, the Board finds that a 
chronic right foot/great toe disorder was not present during 
service, arthritis of the right foot and/or right great toe 
was not manifest within a year of service, and a current 
right foot disorder is not related to service.  The veteran's 
testimony is contradicted by the more credible 
contemporaneous service medical records.  In addition, the 
only competent medical opinion weighs against the claim.  
Accordingly, the Board concludes that a right foot disorder, 
to include a disorder of the great toe, was not incurred in 
or aggravated by service, and arthritis of the right foot and 
great toe may not be presumed to have been incurred in 
service.

II.  Entitlement To Service Connection For Caries
 Of Teeth Numbers 7, 8, 9, And 14.

During the hearing held in July 2004, the veteran testified 
that during service several of his teeth were "drilled and 
filled."  He said that he had toothaches in some of the 
teeth and some had to be pulled over the years.  

The veteran's service records contain a few entries 
pertaining to dental treatment.  On June 28, 1970, tooth 
number 14 had a cavity which was treated.  On July 15, 1970, 
teeth numbers 7, 8, and 9 also had caries which were treated.  

The veteran was afforded a VA dental examination in March 
2003.  The report shows that the veteran gave a history of 
having fillings placed in several teeth during service and 
two lower teeth being extracted due to caries and not trauma.  
The examiner stated that there was no functional impairment 
due to loss of motion.  There was functional masticatory 
impairment consistent with loss of natural teeth which was 
not service related.  On examination, the veteran was missing 
teeth numbers 4, 5, 14, 19, 29, and 30.  He had recurrent 
caries in 1, 3, 11, 12, 18, 19, 20, 27, 28, 31, and 32.  The 
examiner noted that the veteran receive routine dental care 
while in the military and there was no evidence of trauma.  
The examiner reviewed the veteran's service dental records 
including his X-rays.  He stated that teeth numbers 1, 16, 
17, and 32 which were described as missing on examination in 
June 1971 were probably still impacted (unerupted) and not 
visible in the oral cavity.  He also concluded that numbers 
19 and 30 were probably extracted before service.  The 
examiner also noted that the veteran had restorations during 
service on teeth number 14 on June 28, 1970, and on teeth 7, 
8, and 9 on July 15.  The examiner stated that this was 
because of caries.

A VA dental examination report dated in April 2003 shows that 
the examiner reported that the veteran received routine 
dental treatment while on active duty.  He did not experience 
any dental trauma.  He had recurrent dental caries on 11 
teeth and was missing 6 teeth.  He concluded that there was 
no evidence of dental trauma or service connection for dental 
[disorders].

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.

The controlling regulation pertaining to dental disorders, 
38 C.F.R. § 3.381, provides that 

    (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
    (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for 
treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service.

The schedule of ratings in chapter 4 of title 38, Code of 
Federal Regulations, distinguishes between "replaceable 
missing teeth" or periodontal disease and teeth lost as a 
result of "loss of substance of body of maxilla or mandible." 
Compare 38 C.F.R. § 4.149 with 38 C.F.R. § 4.150, Diagnostic 
Code (DC) 9913.  The former "may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment", 38 
C.F.R. § 4.149, but the loss of teeth as described in the 
latter provision is rated, in accordance with the diagnostic 
code, when their loss is service connected, and may be rated 
anywhere from 0% to 100% disabling, 38 C.F.R. § 4.150, DC 
9913.

After reviewing the entire claims file, the Board finds that 
the veteran has not presented any competent evidence showing 
that he has a dental disorder for which service-connected 
compensation may be granted.  No teeth were lost during 
service, and the only medical opinion which is of record 
shows that the loss of teeth after service was not due to 
injury in service.  The veteran has treatable carious teeth 
and missing teeth may be replaced by prosthodontics which 
would restore the masticating function of natural dentition.  
Replaceable missing teeth do not constitute a disabling 
condition for which service connection may be granted for 
compensation purposes.  See Simington v. West, 11 Vet. App. 
41, 44 (1998) holding that when an appellant's lost teeth are 
replaceable missing teeth the only issue is whether service 
connection for treatment purposes may be granted.  
Accordingly, the Board concludes that the criteria for 
entitlement to disability compensation for caries of teeth 
numbers 7, 8, 9, and 14 and/or missing teeth have not been 
met.  

III.  Entitlement To Service Connection For A Right Knee 
Disorder.

During the hearing held in July 2004, the veteran testified 
that he injured his right knee during basic training while 
doing an exercise called the duck walk.  He said that the 
knee became swollen and painful.  He also reported that the 
knee started locking up.  

The veteran's service medical records do not contain any 
references to a right knee disorder.  The report of a medical 
history given by the veteran in June 1971 shows that he 
denied having a history of a trick or locked knee.  The 
report of a medical examination conducted at that time shows 
that clinical evaluation of the lower extremities was normal.  

There is no competent evidence of the presence of arthritis 
of the knee within a year after separation from service.  The 
earliest post service records are from many years after 
service.  

The veteran was afforded a VA examination in March 2003.  The 
report shows that he reported having injured his right knee 
during service while doing a duck walk during basic training.  
He said that he got significant swelling that lasted for two 
months, but he did not seek any treatment for it.  He said 
that after being transferred to a new station, he complained 
of problems with locking and popping in the right knee.  
Apparently he did not seek any treatment at that point 
either.  The veteran said that he now had daily pain in the 
knee.  Following examination, the pertinent diagnosis was 
right knee pain from DJD.  The examiner further noted, 
however, that "There is no historical evidence of any 
service connected injury."  

In an addendum dated in May 2003, a VA physician made the 
following comment:

It is unlikely that the veterans complaints of 
injury from high fever, hepatitis B, hepatitis C, 
injury to the great toe, injury to the right knee 
and his low back injury are connected to his 
military service since there is no line of evidence 
in his C-file and particularly his SMR connecting 
these injuries to his military service.

A written statement from the veteran's mother received in 
March 2004 is to the effect that the veteran injured his 
right knee as a child when falling on a glass milk jug, and 
that he always had knee problems after service.

Based on the foregoing evidence, the Board finds that a 
chronic right knee disorder was not present during service, 
arthritis of the right knee was not manifest within a year of 
service, and a current right knee disorder is not related to 
service.  The veteran's testimony is contradicted by the more 
credible contemporaneous service medical records.  In 
addition, the only competent medical opinion weighs against 
the claim.  Accordingly, the Board concludes that a right 
knee disorder was not incurred in or aggravated by service, 
and arthritis of the right knee may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).

IV.  Entitlement To Service Connection For Hepatitis B And C.

During the hearing held in July 2004, the veteran testified 
that he came down with symptoms of hepatitis within a couple 
of weeks of his discharge from service.  He recounted being 
treated by a local doctor, but stated that the doctor had 
passed away and his records could not be located.  He gave 
his opinion that his hepatitis resulted from inoculations 
from an injection gun during service.  A written statement 
from some of the veteran's relatives received in March 2004 
is to the effect that shortly after service he became ill and 
was told by a family physician that he had hepatitis.  

The veteran's service medical records are negative for 
references to hepatitis.  The report of a medical history 
given by the veteran in June 1971 for the purpose of 
separation shows that he denied having jaundice and liver 
trouble.  The report of a medical examination conducted at 
that time is also negative for references to hepatitis. 

The earliest medical records pertaining to the presence of 
hepatitis are dated many years after separation from service 
in 1994.  

In a written statement dated in June 2000, the veteran 
admitted using drugs through "snorting" and injection in 
service.  He reported that this occurred as a result of peer 
pressure.   

The veteran was afforded a VA examination in March 2003.  The 
report shows that the veteran stated that he became jaundiced 
in September 1971 about six weeks after getting out of 
service in August 1971.  He also had weight loss, general 
weakness and white bowel movements with abdominal pain.  He 
said that he was given injections and tablets, but did not 
know what any of this was for.  The veteran denied a history 
of organ transplant, blood transfusions, or hemo-dialysis.  
He did have a history of a tattoo and he also said that 
people from his barracks held him down and injected him with 
intravenous drugs.  He said that he had used intranasal 
cocaine, but this was uncommon for him.  He reported having 
no occupational blood exposures.  He felt that he may have 
had blood exposure due to immunizations given during his time 
in the Army with air jet type guns.  He also stated that he 
was sexually molested during his time in service.  Following 
examination, the pertinent diagnosis was Hepatitis C.  The 
examiner stated that the most likely causes from his history 
in declining likelihood were intranasal cocaine, getting a 
tattoo, forced IV drug use, and being sexually molested.  The 
examiner stated that these causes were all historical, but 
that he could find no evidence in his service medical records 
of any of these activities.  

In an addendum dated in May 2003, a VA physician made the 
following comment:

It is unlikely that the veterans complaints of 
injury from high fever, hepatitis B, hepatitis C, 
injury to the great toe, injury to the right knee 
and his low back injury are connected to his 
military service since there is no line of evidence 
in his C-file and particularly his SMR connecting 
these injuries to his military service.

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin. 38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. 38 
C.F.R. § 3.301(d). See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).

The veteran disputes that his hepatitis resulted from willful 
misconduct or drug use during service.  Significantly, 
however the veteran previously admitted such drug use and his 
service medical records include a reference to drug use in 
service when he was examined for separation from service.  

The Board notes that the service medical records do not 
contain any indication that there was any other significant 
risk factor for contracting hepatitis.  

The earliest post service medical evidence of the presence of 
hepatitis is a record from the American Red Cross dated in 
August 1994 which reflects that blood tests included findings 
pertaining to hepatitis B and C.  The records included a 
history given by the veteran of having had hepatitis shortly 
after service.  

A private medical record dated in January 2004 contains an 
addendum which states that the veteran reported that he had 
immunizations in the military after other people with the 
same gun.  It was further stated that there was a good 
possibility that he contracted hepatitis C from that.  
However, the fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  It appears 
that the treating physician was just recording the history 
given by the veteran.  In LeShore v. Brown, 8 Vet. App. 406, 
409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In addition, the physician apparently was unaware of, or at 
least did not comment about, the veteran's history of 
intravenous and intranasal drug use.  An opinion based on an 
inaccurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  

In sum, the Board finds that the veteran's current assertions 
in which he denies intravenous drug abuse are not credible.  
Thus, the veteran's current statements are found to be untrue 
and are afforded little probative weight by the Board.  
Rather, the Board affords probative weight to the only 
objectively documented and recurring activity giving rise to 
the risk of hepatitis exposure which is the veteran's 
inservice intravenous drug use.  The record reflects the 
veteran's own prior admission of intravenous and intranasal 
drug use.  

The Board further finds no basis for consideration of the 
veteran's in-service drug use as merely occasional or 
therapeutic or otherwise within circumstances to exempt such 
from being considered misconduct.  He was discharged from 
service in part for this very reason.  The law clearly states 
that service connection may not be established on a direct 
basis for a disease or injury that results from willful 
misconduct, or, for claims filed after October 31, 1990, that 
are the result of the abuse of illegal drugs. See 38 U.S.C.A. 
§§ 105(a), 1110; 38 C.F.R. § 3.301(a).  As such, service 
connection for hepatitis cannot be established.  Accordingly, 
the Board concludes that hepatitis B and C were not incurred 
in the line of duty and service connection is not warranted.


ORDER

1.  Service connection for a right foot and great toe 
disorder is denied.

2.  Service connection for caries and or absence of teeth 
numbers 7, 8, 9, and 14 is denied.

3.  Service connection for a right knee disorder is denied.

4.  Service connection for hepatitis B and C is denied.


REMAND

The veteran has alleged that he developed PTSD as a result of 
a sexual assault which occurred in service.  The Court has 
stressed the necessity of complete development of the 
evidence if a PTSD claim is based on an alleged personal 
assault.  See Patton v. West, 12 Vet. App. 272, 276-78 
(1999).  In Patton, 12 Vet. App. at 278, the Court pointed 
out that there are special evidentiary development procedures 
for PTSD claims based on personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 
20, 1996), and former MANUAL M21-1, Part III, 7.46(c)(2) 
(Oct. 11, 1995). 

The general MANUAL M21-1 provisions on PTSD claims in  5.14 
require:  "In cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence."  
MANUAL M21-1, Part III,  5.14(b)(3).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault...do not file official 
reports either with military or civilian authorities."  
MANUAL M21-1, Part III,  5.14(c)(5).  Further, the provisions 
of subparagraphs (8) and (9) indicate that "[b]ehavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor", that 
"secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes", and that 
"[e]vidence that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  The Court stated that when 
read together subparagraphs (8) and (9) show that in 
personal-assault cases the Secretary has undertaken a special 
obligation to assist a claimant producing corroborating 
evidence of an in-service stressor.  The Board notes that the 
manual also provides that the PTSD stressor development 
letter used by ROs to solicit details concerning the in-
service stressful incident may be inappropriate for this type 
of PTSD claim.  Therefore, if the stressful incident is a 
personal assault, the RO is to use a special letter developed 
for this type of claim.

The Board finds that, in this case, VA's duty to assist in 
the development of the claim has been not satisfied.  The RO 
needs to complete its assistance to the veteran by following 
the procedures outlined in M21-1, such as sending the veteran 
the appropriate letter for developing secondary or 
alternative evidence.  The RO should also make a 
determination as to whether secondary evidence may need 
interpretation by a clinician in order to determine whether 
any such evidence tends to confirm the occurrence of the 
claimed stressor.

The Board also notes that additional service medical records 
may exist which have not been obtained.  In this regard, the 
veteran contends that he sustained a back injury and 
residuals of heat stroke in service.  In a written statement 
of March 2004 the veteran reported that he was hospitalized 
in service for treatment of his back problems.  During the 
hearing held in July 2004, the veteran testified that he had 
heat stroke during service which caused him to have a high 
temperature and resulted in him being hospitalized for a 
couple of days.  The service medical records contained in the 
claims file do not contain any references to the claimed 
injuries.  However, service hospitalization records are 
sometimes stored separately from the veteran's other service 
medical records.  Efforts to obtain those service 
hospitalization records must be made before the issue can be 
resolved.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  



Accordingly, this case is REMANDED for the following:

1.  The RO should complete development of 
the evidence required for a PTSD claim 
based on an alleged personal assault, to 
include sending the veteran the 
appropriate letter for developing 
secondary or alternative evidence.  The RO 
should also make a determination as to 
whether secondary evidence may need 
interpretation by a clinician, especially 
if it involves behavior changes.  See VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 
11, 1995).

2.  The RO/AMC should request that the 
veteran provide the approximate dates of 
the claimed hospitalizations in service.  
Then, contact the National Personnel 
Records Center and request the veteran's 
hospitalization records from the Army 
Hospitals at which he contends he was 
treated.  End efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
Cases in which VA may conclude that no 
further efforts are required include 
those in which the Federal department or 
agency advises VA that the requested 
records do not exist or the custodian 
does not have them.  

2.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



